                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS


DONALD LINDSAY,

             Plaintiff,

v.
                                                           No. 17-cv-254-DRH-RJD

JOHN DOES 1-5 and JACQUELINE
LASHBROOK,

             Defendants.


                           MEMORANDUM and ORDER

HERNDON, District Judge:

      Pending    before   the   Court     is   an     October   15,   2018   Report   and

Recommendation (“the Report”) issued by Magistrate Judge Reona J. Daly. (Doc.

40). Judge Daly recommends that the Court grant Defendant Lashbrook’s motion

to dismiss (Doc. 39) because “Plaintiff’s conduct demonstrates a record of bad

faith and delay.” (Doc. 40, p. 4).

      The Report was sent to the parties with a notice informing them of their

right to appeal by way of filing “objections” within (14) days of service. (See Doc.

36, p. 5). To date, neither party has filed objections and the period in which to file

objections has expired. Therefore, pursuant to 28 U.S.C. § 636(b), the Court need

not conduct de novo review of this matter. Thomas v. Arn, 474 U.S. 140, 149-52

(1985).

      Accordingly, the Court ADOPTS the Report in its entirety (Doc. 40). The

                                        Page 1 of 2
Court GRANTS Lashbrook’s motion to dismiss (Doc. 39).             This litigation is

dismissed with prejudice as to all Defendants. The Court directs the Clerk of

Court to enter judgment in favor of Defendants and against Plaintiff. The file to be

closed.

      IT IS SO ORDERED.

                                                     Judge Herndon
                                                     2018.11.02
                                                     17:28:32 -05'00'
                                                   United States District Judge




                                     Page 2 of 2
